NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0832-19T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HUMPHREY COHEN,

     Defendant-Appellant.
____________________________

                   Submitted January 6, 2021 – Decided February 4, 2021

                   Before Judges Whipple, Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 83-03-1433.

                   Humphrey Cohen, appellant pro se.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Humphrey Cohen, who is pro se, appeals from a July 29, 2019

order that denied his motion under Rule 3:21-10(b) to correct an illegal sentence.

We affirm the order.

                                        I.

      The procedural history and facts of this case are set forth in our published

opinion on defendant's direct appeal, State v. Cohen, 211 N.J. Super. 544 (App.

Div. 1986), in which we affirmed defendant's sentence and conviction. In 1984,

defendant was found guilty of felony murder, N.J.S.A. 2C:11-3(a)(3) (count

one); purposeful and knowing murder, N.J.S.A. 2C:11-3(a)(1)(2) (count two);

first-degree robbery, N.J.S.A. 2C:15-1 (count three); and unlawful possession

of a weapon, N.J.S.A. 2C:39-5(b) (count four).         These counts carried the

potential of a death sentence penalty. See Cohen, 211 N.J. Super. at 547.

      In May 1984, defendant was sentenced to life imprisonment with thirty

years of parole ineligibility on count two and fifteen years with seven years and

six months of parole ineligibility on count three. The sentences were to run

consecutively for an aggregate sentence of life in prison with thirty-seven years

and six months of parole ineligibility. The sentencing judge merged the felony

murder charge with the purposeful and knowing murder charge for purposes of

sentencing. Defendant's conviction for unlawful possession of a weapon merged


                                                                          A-0832-19T3
                                        2
with his conviction for first-degree robbery. For the robbery charge, defendant

was sentenced to fifteen years' imprisonment with a seven-and-a-half-year

ineligibility period to run consecutive to the murder sentence.

       In November 1989, defendant filed the first of eight petitions for post-

conviction relief (PCR),1 all of which were denied. Our Supreme Court denied

certification as to all eight petitions. Although it is unclear from the record, at

some point defendant also filed a motion to correct an illegal sentence, which

we denied. State v. Cohen, No. A-2599-16 (App. Div. 2018) (slip op. at 3).

       On February 28, 2019, defendant again moved to correct what he alleged

to be an illegal sentence. Defendant argued his sentence was illegal for four

reasons: (1) the trial court failed to instruct the jury that "a death caused

purposely or knowingly does not fall under felony murder" and "it was illegal

to convict [him] of both felony murder and purposeful and knowing murder[,]

and to merge the crime of felony murder with . . . purposeful and knowing

murder"; (2) since his "felony murder conviction was dependent on [his]

conviction[s] for intentional murder and . . . first degree robbery[,] . . . all counts

should have merged"; (3) "the jury was not instructed on 'deliberate' or 'willful'

murder and there is no evidence to suggest that [he] deliberately or willfully


1
    None of the eight PCR petitions were provided in the record on appeal.
                                                                               A-0832-19T3
                                          3
caused the death of the victim"; and (4) his "sentencing hearing was illegal

because the sentencing court did not convene a second sentencing hearing after

the jury rejected the death penalty."

      In a cogent, five-page written decision, the trial court denied defendant's

motion, finding a death caused purposely or knowingly during the commission

of a robbery can constitute felony murder under N.J.S.A. 2C:11-3(a)(3) and

State v. Arriagas, 198 N.J. Super. 575 (App. Div. 1985). As to defendant's

contention that it was illegal to convict him of both purposeful and knowing and

felony murder, the trial court cited N.J.S.A. 2C:1-8(a) and determined

                   . . . where a defendant causes the death of another
            purposefully and knowingly while committing,
            attempting to commit, or in flight from the commission
            or attempted commission of a robbery, he is guilty of
            felony murder as well as purposeful and knowing
            murder. Therefore, there are no inconsistencies of fact
            required to establish the commission of felony murder
            and purposeful and knowing murder. Accordingly,
            [defendant was] properly convicted of both felony
            murder and purposeful and knowing murder.

      Relying upon well-established case law, the trial court noted that the

sentencing court properly merged defendant's felony murder conviction with his

purposeful and knowing murder conviction, citing State v. Brown, 138 N.J. 481

(1994), overruled in part by State v. Cooper, 138 N.J. 481 (1997), State v. Russo,

243 N.J. Super. 383 (App. Div. 1990), and State v. Stenson, 174 N.J. Super. 402

                                                                          A-0832-19T3
                                        4
(Law Div. 1980). The trial court concluded "[a]s a result of [defendant's] felony

murder conviction merging with [his] purposeful and knowing murder

conviction, [he] w[as] also properly convicted of the separate offense of robbery,

which does not merge with purposeful and knowing murder."

      In addition, the trial court recognized the jury charge included a definition

of "purposely" that was "synonymous with the meaning of the words 'deliberate'

and 'willful.'" "[B]ecause the jury found [defendant] guilty of purposeful and

knowing murder, [the sentencing court] did not make unsupported findings by

stating that [defendant] committed 'the deliberate . . . taking of another person's

life . . . [defendant] willfully took the life of a person. . . .'" As to the sentencing

court not convening a second sentencing hearing after the jury rejected the death

penalty, the trial court noted defendant "provided no objective support for this

assertion." This appeal followed.

      On appeal, defendant raises the following issues:

             POINT I

             THE ILLEGAL SENTENCE MOTION COURT DID
             NOT ADDRESS DEFENDANT'S CLAIM THAT
             BECAUSE THE JURY WAS ALLOWED/REQUIRED
             TO VIEW THE PURPOSELY OR KNOWINGLY
             MURDER AND ROBBERY OFFENSES AS ONE
             ABERRANT ACT UNDER FELONY MURDER
             MEANS DEFENDANT RECEIVED AN ILLEGAL
             SENTENCE WHEN THE SENTENCING COURT

                                                                                A-0832-19T3
                                           5
SENTENCED HIM FOR TWO ABERRANT ACTS
INSTEAD OF ONE.

POINT II

BECAUSE THE COURT BELOW AGREED WITH
DEFENDANT'S CLAIM THAT THE PLAIN
LANGUAGE OF THE FELONY MURDER
STATUTE INCLUDES INTENTIONAL MURDER
MEANS    DEFENDANT    SHOULD    HAVE
PREVAILED ON THIS CLAIM THAT ALL
CONVICTIONS SHOULD HAVE MERGED.

POINT III

BECAUSE THE JURY WAS NOT CHARGED WITH
DETERMINING WHETHER DEFENDANT HAD
DELIBERATELY, WILLFULLY TAKEN A LIFE
MEANS THE ILLEGAL SENTENCE MOTION
COURT COMMITTED ERROR BY RULING THAT
THE SENTENCING COURT'S FACTUAL FINDING
THAT THE MAXIMUM SENTENCE ON THE
MURDER CONVICTION WAS WARRANTED
BECAUSE DEFENDANT HAD DELIBERATELY,
WILLFULLY T[AKEN] HIS VICTIM'S LIFE.

POINT IV

IF THE ILLEGAL SENTENCE MOTION COURT'S
RULING IS CORRECT THAT A PURPOSELY OR
KNOWINGLY MURDER COMMITTED DURING A
ROBBERY IS FELONY MURDER THEN MERGER
OF MURDER, ROBBERY AND FELONY MURDER
IS WARRANTED. HOWEVER, IF SAID COURT
[ERRED] IN ITS RULING THEN A CONVICTION
FOR BOTH FELONY MURDER AND MURDER
REPRESENTS AND INCONSISTENT VERDICT IN
VIOLATION OF N.J.S.A. 2C:1-9(a)(3) THAT

                                          A-0832-19T3
                   6
      CANNOT STAND, NOTWITHSTANDING MERGER
      OF FELONY MURDER INTO MURDER AND
      INSTEAD DEFENDANT MUST BE RESENTENCED
      ON THE LESSER OF THE TWO OFFENSES.

      POINT V

      THE ILLEGAL SENTENCE MOTION COURT
      COMMITTED ERROR WHEN SAID COURT
      RULED DEFENDANT FAILED TO CITE AN
      AUTHORITY TO HOW AFTER THE JURY FOUND
      AGGRAVATING AND MITIGATING PRESENTED
      AT THE DEATH PENALTY HEARING DID NOT
      WARRANT THE DEATH PENALTY, A SECOND
      AGGRAVATING       AND       MITIGATING
      SENTENCING HEARING [W]AS REQUIRED TO
      DETERMINE THE SENTENCE.

In his reply brief, defendant raises these additional points:

      POINT I

      IF THE APPELLATE COURT AGREES OR
      DISAGREES WITH RESPONDENTS' CLAIM THAT
      THE PLAIN LANGUAGE OF THE FELONY
      MURDER STATUTE DOES NOT REQUIRE THAT
      THE ACTOR DID NOT CAUSE THE DEATH OF
      THE VICTIM INTENTIONALLY, THEN, MERGER
      OF THE MURDER AND ROBBERY CONVICTIONS
      INTO FELONY MURDER IS WARRANTED.

      POINT II

      IF THE APPELLATE COURT AGREES WITH
      RESPONDENT OR DEFENDANT THEN MERGER
      OF THE MURDER AND ROBBERY OFFENSE INTO
      FELONY MURDER IS WARRANTED.


                                                                A-0832-19T3
                                  7
            POINT III

            RESPONDENT HA[S] FAILED TO HIGHLIGHT
            ANY EVIDENCE TO SHOW THE JURY VERDICT
            REFLECTS THE SENTENCING COURT WAS
            CORRECT IN ITS FINDING THAT DEFENDANT
            HAD DELIBERATELY AND WILLFULLY CAUSED
            HIS VICTIM'S DEATH.

            POINT IV

            IF MURDER AND FELONY MURDER REQUIRES
            AN INTENTIONAL AND UNINTENTIONAL
            MENTAL STATE, RESPECTIVELY, THEN A
            CONVICTION ON BOTH REPRESENTS AN
            INCONSISTENT/AMBIGUOUS          VERDICT IN
            VIOLATION OF N.J.S.A. 2C:1-8(a)(3).

            POINT V

            RESPONDENT HA[S] FAILED TO CITE ANY
            AUTHORITIES TO SUPPORT [ITS] CLAIM THAT
            AFTER THE JURY REJECTED THE DEATH
            PENALTY, DEFENDANT WAS NOT ENTITLED TO
            A SECOND AGGRAVATING AND MITIGATION
            FACTOR HEARING PURSUANT TO N.J.S.A. 2C:44-
            1(a).

                                      II.

      Whether a sentence is illegal is an issue of law that we review de novo.

State v. Drake, 444 N.J. Super. 265, 271 (App. Div. 2016). "An illegal sentence

that has not been completely served may be corrected at any time without

impinging upon double-jeopardy principles." State v. Austin, 335 N.J. Super.


                                                                       A-0832-19T3
                                      8
486, 494 (App. Div. 2000). Recently, our Supreme Court has reiterated "[t]here

are two categories of illegal sentences: those that exceed the penalties authorized

for a particular offense, and those that are not authorized by law." State v.

Hyland, 238 N.J. 135, 145 (2019) (citing State v. Schubert, 212 N.J. 295, 308

(2012)). These categories "have been 'defined narrowly.'" Ibid. (quoting State

v. Murray, 162 N.J. 240, 246 (2000)).         "[E]ven sentences that disregard

controlling case law or rest on an abuse of discretion by the sentencing court are

legal so long as they impose penalties authorized by statute for a particular

offense and include a disposition that is authorized by law." Id. at 146. Under

Rule 3:21-10(b)(5), "an order may be entered at any time . . . correcting a

sentence not authorized by law including the Code of Criminal Justice . . . ."

      Defendant's argument is that the felony murder conviction should have

merged into the purposeful and knowing murder conviction.            See State v.

Watson, 261 N.J. Super. 169, 181 (App. Div. 1992) (providing that "the felony

murder convictions should have merged into that for purposeful and knowing

murder"). Both offenses, however, carry the same sentence: thirty years to life

with a thirty-year period of parole ineligibility.      The order in which the

sentencing court merged the two offenses is therefore irrelevant.




                                                                           A-0832-19T3
                                        9
      Under State v. Arenas, 363 N.J. Super. 1 (App. Div. 2003), a defendant

may be found guilty of felony murder when the death of the victim was caused

intentionally. At the time defendant committed the murder, N.J.S.A. 2C:11-

3(a)(3) provided felony murder

             is committed when the actor, acting either alone or with
             one or more other persons, is engaged in the
             commission of, or an attempt to commit, or flight after
             committing or attempting to commit robbery, sexual
             assault, arson, burglary, kidnapping, carjacking,
             criminal escape or terrorism . . . and in the course of
             such crime or of immediate flight therefrom, any person
             causes the death of a person other than one of the
             participants; except that in any prosecution under this
             subsection, in which the defendant was not the only
             participant in the underlying crime . . . .

             [1982, c. 111, §1.]

      In Arenas, defendant was indicted for purposeful and knowing murder and

felony murder after setting fire to a building, which caused the victim's death.

363 N.J. Super. at 2-3. Defendant argued "because the State's theory was that

he set the fire with the intent of killing [the victim], he could not be found guilty

of felony murder." Id. at 7. We held "[a]lthough 'a wholly unintended killing

is [felony] murder if it results from the commission of the underlying [predicate]

felony[,]' . . . this does not mean that a defendant cannot be found guilty of

felony murder for an intended killing committed in the course of a predicate


                                                                             A-0832-19T3
                                        10
felony." Id. at 7-8 (quoting State v. Darby, 200 N.J. Super. 327, 331 (App. Div.

1984)) (alterations in the original). Moreover, we concluded "[i]f the State's

evidence shows that the defendant . . . intended to kill the victim, the defendant

may be found guilty of both purposeful and felony murder." Id. at 8. And, "it

is common in robbery cases where the victim dies, including by an execution -

style killing, to charge the defendant with both purposeful or knowing murder

and felony murder." Id. at 9. Therefore, there was no error in defendant's felony

murder charge being merged with his purposeful and knowing murder charge,

and the trial court properly denied his motion to correct an illegal sentence.

                                       III.

      Defendant next argues the trial court erred by concluding an intentional

murder may constitute felony murder and rejecting his claim that all his

convictions should have merged. Since his conviction for felony murder was

contingent on his convictions for purposeful and knowing murder and first-

degree robbery, "the weapon, robbery, [purposeful and knowing] murder[,] and

felony murder convictions are one crime requiring one punishment/sentence and

not two." Again, we disagree.

      In analyzing mergers of convictions, the guiding principle "is that a

defendant who has committed one offense 'cannot be punished as if for two.'"


                                                                          A-0832-19T3
                                       11
Brown, 138 N.J. at 561 (quoting State v. Miller, 108 N.J. 112, 116 (1987)).

"Convictions for lesser-included offenses, offenses that are a necessary

component of the commission of another offense, or offenses that merely offer

an alternative basis for punishing the same criminal conduct will merge." Ibid.

N.J.S.A. 2C:1-8 provides for the merger of offenses to avoid impermissible

multiple convictions for the same conduct and sets forth a series of factors to

guide a court in determining whether to bar multiple convictions for conduct

that constitutes more than one offense.      In particular, N.J.S.A. 2C:1-8(d)

requires merger when one offense is established by proof of the same or less

than all the facts required to establish the commission of another offense

charged. See State v. Mirault, 92 N.J. 492, 502-03 (1983). The failure to merge

convictions when appropriate results in an illegal sentence. State v. Romero,

191 N.J. 59, 80 (2007).

      Here, "[o]nce defendant had been convicted of purposeful and knowing

murder . . . his conviction for felony murder became 'surplusage' because that

offense imposes criminal liability for the homicide committed in the course of a

felony in the event that intent for the homicide cannot be proved." Brown, 138

N.J. at 561; see also Russo, 243 N.J. Super. at 411 (rejecting the defendant's

contention that his robbery conviction should have been merged with his felony


                                                                        A-0832-19T3
                                      12
murder conviction because the defendant was also convicted of purposeful and

knowing murder). The underlying "felony" does not merge into the purposeful

and knowing murder. Russo, 243 N.J. Super. at 411.

      At the sentencing hearing, the court found:

            with regard to the charges and for the purposes of
            sentence, the felony murder will merge into the
            conviction of purposeful or knowing murder.
            Thereafter the unlawful possession of a weapon . . .
            would merge into, nevertheless, the still outstanding
            first[-]degree robbery conviction.

                  ....

                  We have two charges a felony murder and
            purposeful murder. To me they merge. Nevertheless,
            even though one of the elements of felony murder is
            "felony," the more overriding element of that crime is
            the homicide.

                  The first-degree robbery of itself is a separate and
            distinct crime which does not succumb any elements of
            murder or homicide. That is why I said what I said.
            But yet the . . . first-degree robbery is predicated upon
            the use of a weapon, which is an unlawful possession
            of a weapon. That is how I made that analysis.

      We discern no error. The merger of defendant's convictions comported

with Brown and Russo, and the trial court correctly determined that defendant's

felony murder conviction merged into his purposeful and knowing murder

conviction in denying his motion.


                                                                         A-0832-19T3
                                       13
                                        IV.

      Defendant also asserts his right to due process of law was violated because

the trial court found the sentence imposed by the sentencing court was not

supported by the jury's findings. According to defendant, "the jury was not

instructed with determining whether the State had proven beyond a reasonable

doubt that defendant had deliberately or wil[l]fully t[aken the] victim's life."

Defendant contends deliberate "means to contemplate or ponder[,]" and "[t]here

was no evidence presented in the record that defendant contemplated or

pondered taking his victim's life."

      Defendant also contends willful "implies a persistence[,]" and "there is no

evidence in the record that defendant was persistent or hell bent on taking his

victim's life."   As such, defendant argues the imposition of the maximum

sentence based on the sentencing court's finding that defendant deliberately and

willfully took his victim's life constitutes an illegal sentence.

      The jury was charged on purposeful and knowing murder as follows:

             A person acts purposely with respect to anything that
             he may or may not do if it is his conscious objective or
             goal to engage in conduct of that nature or to cause such
             a result. And a person acts knowingly with respect to
             the nature of his conduct or the surrounding
             circumstances if that [person] is aware that his or her
             conduct is of that nature or such circumstances exist or


                                                                         A-0832-19T3
                                        14
             that person is aware of a high probability of their
             existence.

                   ....

             [A] person acts purposefully if from his or her acts you,
             the observer, can determine or [glean] that the person
             has done something with a design to achieve something
             or resolve to do a particular thing. It's very close to
             what you and I, as lay persons, would call intentions.
             It's a resolve or determination to achieve a particular
             goal. And a person acts knowingly when from the
             circumstances surrounding that activity you, the
             observer, can determine that the nature of his or her
             conduct is such that it implies and signifies that that
             person is aware of what she or he is doing. Knowledge
             is awareness basically, that’s what it is. Knowledge is
             awareness and purpose is the determination to
             accomplish a particular objective.

      "[E]rroneous instructions on material points are presumed to be reversible

error." State v. Martin, 119 N.J. 2, 15 (1990). Correct charges "are essential for

a fair trial. A charge is a road map to guide the jury and without an appropriate

charge a jury can take a wrong turn in its deliberations. Thus, the court must

explain the controlling legal principles and the questions the jury is to decide."

Ibid. (citations omitted).

      We conclude the instructions to the jury were proper and did not produce

an unjust result. R. 2:10-2. At trial, the court instructed the jurors using words

"synonymous with the meaning of the words 'deliberate' and 'willful.'" Thus,


                                                                          A-0832-19T3
                                       15
the evidence supported the jury's verdict of purposeful and knowing murder and

defendant's sentence was crafted in accordance with that finding. Therefore, we

reject defendant's argument that the sentence imposed was not supported by the

jury's findings.

                                        V.

      Defendant also asserts that if it is correct "that a purposefully and knowing

murder committed during a robbery is felony murder," then all of his convictions

should be merged. He claims his convictions for both felony murder and

purposeful and knowing murder are inconsistent and illegal.           Defendant's

argument lacks merit.

      To reiterate, felony murder is not limited to only deaths caused

unintentionally. See Arenas, 363 N.J. Super. at 7-8. Consequently, defendant's

convictions for both felony murder and purposeful and knowing murder are

neither inconsistent nor illegal. Thus, defendant's constitutional rights to a fair

trial and due process were not violated when the sentencing court refused to

merge all of his convictions. The trial court properly denied defendant's motion

on this issue as well.




                                                                           A-0832-19T3
                                       16
                                       VI.

      Lastly, we reject defendant's contention that a "second" aggravating and

mitigating factors sentence hearing was required pursuant to N.J.S.A. 2C:44-

1(a) because the jury rejected the death penalty. Defendant fails to cite any

statute, case law, or other legal authority in support of this argument. Our

careful review of the record shows the sentencing court "heard f rom both the

prosecutor and defendant's attorney and considered all of the aggravating and

mitigating factors."

      In order to determine an appropriate sentence, the sentencing court must

"undertake[] an examination and weighing of the aggravating and mitigating

factors listed in [N.J.S.A.] 2C:44-1(a) and (b)." State v. Roth, 95 N.J. 334, 359

(1984); State v. Kruse, 105 N.J. 354, 359 (1987). "Aggravating and mitigating

factors are used to [e]nsure that sentencing is individualized without being

arbitrary. The factors [e]nsure that the sentence imposed is tailored to the

individual offender and to the particular crime he or she committed." State v.

Sainz, 107 N.J. 283, 288 (1987). "When the trial court fails to provide a

qualitative analysis of the relevant sentencing factors on the record, an appellate

court may remand for resentencing." State v. Fuentes, 217 N.J. 57, 70 (2014).




                                                                           A-0832-19T3
                                       17
      At the sentencing hearing, defendant's counsel argued that the court

should impose "the mandatory minimum only, and not the consecutive sentence

limited to that." In support of his argument, defense counsel presented the

following mitigating factors: (1) defendant, at the time, was only twenty -one

years old; (2) defendant had "a serious problem with alcohol and pills," and was

severely inebriated the night of the crime; (3) defendant had minimal prior

involvement with the criminal justice system; (4) defendant could be

rehabilitated "with alcohol treatment or drug treatment"; and (5) defendant was

remorseful. These mitigating factors, particularly defendant's age, capacity to

rehabilitate, and lack of prior criminal activity were previously presented to the

jury during the death penalty hearing.

      Counsel also noted defendant was intelligent despite lacking a high school

education and was not "a bad person, someone that cannot be rehabilitated with

the normal course of events with alcohol treatment or drug treatment." Defense

counsel further stated:

                  In facing the [thirty]-year mandatory minimum
            on the homicide charge, [defendant] is now [twenty-
            one] years old. He will be approximately [fifty-one]
            years old before he could be eligible to be let out of
            prison. That is a long time, a long time for him to come
            to be rehabilitated, and a long time to be punished for
            this. Another [ten] years, which is the way I calculate
            the maximum additional sentence for the robbery

                                                                          A-0832-19T3
                                         18
            charge, the mandatory minimum would give him [forty]
            years. He would be most eligible, the first eligibility
            when he is [sixty-one] years old.

                   I ask the court whether or not the [ten]-year
            difference is needed, to punish him. Is it needed as a
            deterrent? Is it needed to give him time to rehabilitate
            himself? His life, at least the younger part of his life,
            his middle age life, is limited to prison. An additional
            [ten] years . . . I think could be used by him, if the parole
            authorities saw fit to release him at that time, which it
            is not mandatory that he be released, but that would at
            least give him an opportunity to demonstrate his
            potential intelligence, and use it in a positive way.

During the sentencing hearing, the court also gave defendant the opportunity to

make a statement regarding his sentence, but he declined to do so.              The

prosecutor noted at the sentencing hearing that defendant showed no remorse

and "[his] psychiatrist said that in his view [defendant] was a risk to kill again."

      Here, the trial court correctly held that defendant had the opportunity to

present mitigating factors at his sentencing hearing. A "second" aggravating

and mitigating factors sentence hearing was not required, and N.J.S.A. 2C:44-1

does not support defendant's contention. Thus, the trial court correctly denied

defendant's motion to correct an illegal sentence.

      The remaining arguments advanced by defendant are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.

                                                                            A-0832-19T3
                                        19